Currier, Judge,
delivered the opinion of the court.
The court sustained a demurrer to the petition and dismissed the suit. The judgment of dismissal was informal, but it was final and fatal to the plaintiff’s action. The dismissal terminated the suit in the Circuit Court, and the plaintiff was compelled either to submit to the consequences or bring the cause here.
The defendant demurred upon the ground that another suit was then pending between the same parties and for the same cause of action. It is not pretended that the petition shows any such fact. The demurrer should therefore have been overruled.
*300The statute is clear and express on this point. (Gren. Stat. 186&, p. 658, § 6.)
Judgment reversed and cause remanded.
The other judges concur.